Citation Nr: 0722173	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-09 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served in the Army National Guard of Pennsylvania 
from April 6, 2001 to October 15, 2002.  She served on active 
duty for training (ACDUTRA) from June 15, 2001 to August 24, 
2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the RO in Pittsburgh, Pennsylvania.

The claims for service connection for a back disorder, right 
hip disorder, and right knee disorder are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  The Board, 
however, will go ahead and decide the claims concerning the 
left hip and left knee.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
left hip disorder.

2.  The medical evidence of record does not show a current 
left knee disorder.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his/her possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims.  This is evident from letters sent to her in November 
2002, March 2003 and July 2003.  The letters specifically 
told her that VA needed specific information to show her 
entitlement to service connection for her claimed disorders, 
indicated what supporting evidence VA was responsible for 
obtaining and the evidence she was expected to provide.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in her possession.  She has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met, as VA 
has obtained all identified records pertaining to the claims 
on appeal - to the extent the evidence mentioned is 
available.


There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.

Also, to the extent possible, VCAA notice should be provided 
to a claimant prior to the initial adjudication of the claim.  
See Mayfield, supra.  Here, this was indeed the case as the 
November 2002 letters were sent prior to the initial 
adjudication in May 2003.  And even assuming for the sake of 
argument that the initial VCAA notice was not fully 
compliant, this since has been cured by the additional notice 
provided in March and July 2003 - inasmuch as her claims 
were readjudicated in the January 2004 statement of the case 
(SOC) and more recently in the March 2004 supplemental SOC 
(SSOC) based on the additional evidence received after that 
initial decision.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  



Here, the veteran admittedly was not provided Dingess/Dunlap 
notice concerning the downstream disability rating and 
effective date elements of her claims.  But this is 
inconsequential - and therefore nonprejudicial, because the 
Board is denying her underlying claims for service 
connection, so these downstream elements are moot.  See 
Bernard v. Brown, 4 Vet. App. 384(1993) (indicating that, 
when the Board addresses an issue not addressed by the RO, 
the Board must explain why doing this is not prejudicial).  
See, too, Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) (any errors in a VCAA notice for any of the 
elements of that notice are presumed to be prejudicial unless 
rebutted by VA).


Governing Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection is also permissible 
for disability resulting from disease or injury incurred in 
or aggravated by active duty for training (ACDUTRA) or for 
disability resulting from injury - but not disease - incurred 
or aggravated during inactive duty training (INACDUTRA).  38 
U.S.C.A. § 101(22), (23) and (24); 38 C.F.R. § 3.6.  See also 
Brooks v. Brown, 5 Vet. App. 484 (1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).



Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to a left hip or left 
knee disorder.  Despite VCAA requests from the RO, the 
veteran has not submitted any evidence showing a diagnosis 
and/or treatment of either condition.

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged (i.e., a 
medical diagnosis confirming she has the condition in 
question).  See Degmetich v. Brown, 104 F.3d 1328 
(1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); and 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To the extent the veteran, herself, contends she has a left 
hip or left knee disorder, it is equally now well established 
that laypersons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a diagnosed left hip or left knee disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  And because the veteran does not 
even satisfy the threshold minimum requirement of proof of 
current disability, there is no requirement to have her 
examined for a medical opinion as to the cause of 
disabilities that are not shown to even exist.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Moreover, 
since, for these reasons and bases mentioned, the 
preponderance of the evidence is against her claims, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a left hip disorder is 
denied.

The claim for service connection for a left knee disorder 
also is denied.


REMAND

A preliminary review of the file indicates that additional 
private medical treatment records must be obtained.  Also, a 
VA examination is needed to obtain a medical nexus opinion 
concerning the cause of the veteran's remaining claimed 
disorders - and, especially, whether they are somehow 
attributable to her ACDUTRA service in the military.

In a February 2003 statement the veteran indicated she was 
involved in a motor vehicle accident (MVA) prior to reporting 
for service in the National Guard.  She said that she 
reported to the hospital, was examined, and was informed she 
had no major injuries and was advised of self treatment.  
These records have not been obtained for consideration in her 
appeal and may be relevant to her pending claims.  VA is 
required to make reasonable efforts to help her obtain these 
relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(1).

The veteran's ACDUTRA medical records show that on July 7, 
2001 she presented with complaints of back pain.  She 
reported a history of back trauma and stated that her back 
pain increased with movement.  The diagnosis was mechanical 
low back pain.  In a subsequent treatment record dated July 
9, 2001, she noted that she was attacked approximately one 
month earlier while a civilian at school.  She continued to 
complain of back pain and the diagnosis was low back pain 
secondary to trauma.  On August 17, 2001 she again presented 
with complaints of low back pain, as well as complaining of 
bilateral knee and hip pain.  The diagnosis was 
muscle strain.  Her ACDUTRA ended on August 24, 2001.

Private treatment records dated from 2001 to 2002 and an 
August 2003 VA examination report confirm the veteran has 
current diagnoses of hairline fracture of the right hip with 
residual pain, tendonitis of the right knee with intermittent 
residual pain, and lumbosacral spine pain.  VA X-rays dated 
in August 2003 confirm a small bony prominence of the right 
knee - which most likely is a residual of old healed Osgood-
Schlatter disease, and show mild to moderate left convex 
rotoscoliosis of the lumbar spine.  Additionally, in various 
written statements the veteran has reported experiencing a 
continuity of symptomatology since her ACDUTRA.  So this 
triggers VA's duty to provide her an examination since there 
is no medical opinion currently on file addressing the 
determinative issues of whether her current conditions are 
related to her ACDUTRA, including any injury she may have 
sustained during her service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of her hospital 
treatment in the aftermath of her 
motor vehicle accident, which she 
referred to in her February 2003 
statement.  

2.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
her current disorders.  

Back Disorder
Obtain a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
the veteran's current back disorder is 
the result of her ACDUTRA service in 
the military.  To this end, upon 
completing all necessary diagnostic 
testing and evaluation, the examiner 
should indicate whether the veteran had 
a chronic low back disorder prior to 
beginning ACDUTRA in June 2001, and if 
so, whether this pre-existing condition 
was aggravated during service beyond 
its natural progression - including, 
if she had a pre-existing congenital or 
developmental low back disorder, and 
whether she now has additional 
disability due to aggravation during 
service of this pre-existing condition 
by superimposed disease or injury.  
Consider also whether the veteran's 
current low back disorder is more 
likely the result of factors unrelated 
to her military service - including 
trauma such as being attacked at school 
noted in a July 2001 ACDUTRA record or 
a work-related injury noted in a 
September 2001 private treatment 
record.  

Right Hip and Right Knee Disorders
Obtain a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
the veteran's current right hip and/or 
right knee disorders are the result of 
her ACDUTRA service in the military - 
including any injury she may have 
sustained while in service.

To facilitate making all these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should 
discuss the medical basis of the 
opinions, whether favorable or 
unfavorable.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to her satisfaction, send her 
and her representative a SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


